DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Joseph (US 3,812,999) which in figures 1-4 disclose the invention as claimed:


In re claim 1: A collapsible crate (col.2,ll.10-13) comprising: a base 1; a rear wall 6 pivotably connected to the base 1 such that the rear wall 6 can be selectively moved between an upright position and a collapsed position on the base 1; a pair of opposed end walls 7 and 8 pivotably connected to the base 1 such that the pair of opposed end walls 7 and 8 can be selectively moved between an upright position and a collapsed position on the base 1; and a front wall 11a-d, wherein the front wall 11a-d is movable between a retracted, open position and a closed position while the front wall 11a-d is in an upright position relative to the base 1, wherein the front wall 11a-d includes an upper rail (horizontal grate) slidable between the retracted, open position proximate the base 1 and the closed position proximate an upper edge of the crate and a plurality of braces (vertical grates) extending upward at angles to the upper rail when the front wall 11a-d is in the closed position, wherein the braces are pivotably connected at upper ends to the upper rail, wherein the braces (vertical grates) are pivotable relative to the upper rail about axes that are generally perpendicular to a plane of the front wall 11a-d (see figure 2-4).  
In re claim 2: the braces (vertical grates) are pivotable about lower ends thereof The braces are pivotable in their upper and lower ends to allow the first wall to slide under the base (see figure 2-4).  
In re claim 3: the braces are pivotable and slidable about the lower ends thereof The braces are pivotable and slidably in their upper and lower ends to allow the first wall to slide under the base and to allow each section of the wall to pivot (see figure 2-4).  
In re claim 4: the braces are pivotably connected to one another between the upper ends thereof and lower ends thereof (see figure 2-4).  
In re claim 5: the braces are pivotably connected to one another between the upper ends thereof and lower ends thereof (see figure 2-4).  
In re claim 6: the braces are pivotably and slidably connected at the upper ends of the braces to the upper rail The braces are pivotable and slidably in their upper and lower ends to allow the first wall to slide under the base and to allow each section of the wall to pivot (see figure 2-4).  
In re claim 7: A collapsible crate (col.2,ll.10-13) comprising: a base 1; a first wall 11a-d pivotably connected to the base 1 such that the first wall can be selectively moved between an upright position and a collapsed position on the base 1, wherein the first wall 11a-d includes an upper rail (horizontal grate) slidable between a retracted, open position proximate the base 1 and a closed position proximate an upper edge of the crate and a plurality of braces (vertical grates) extending upward to the upper rail when the first wall is in the closed position, wherein the braces are pivotably connected at upper ends to the upper rail (horizontal grate), wherein the braces (vertical grates) are pivotable relative to the upper rail (horizontal grate) about axes that are generally perpendicular to a plane of the first wall 11a-d; and a pair of opposed walls 7 and 8 pivotably connected to the base 1 such that the pair of opposed walls 7 and 8 can be selectively moved between an upright position and a collapsed position on the base 1 (col.2,ll.10-13).  
In re claim 8: the braces (vertical grates) are pivotable about lower ends thereof The braces are pivotable in their upper and lower ends to allow the first wall to slide under the base (see figure 2-4).  
In re claim 9: the braces are pivotable and slidable about the lower ends thereof The braces are pivotable and slidably in their upper and lower ends to allow the first wall to slide under the base and to allow each section of the wall to pivot (see figure 2-4).  
In re claim 10: the braces are pivotably connected to one another between the upper ends thereof and lower ends thereof (see figure 2-4).  
In re claim 11: the braces are pivotably connected to one another between the upper ends thereof and lower ends thereof (see figure 2-4).  
In re claim 12: the braces are pivotably and slidably connected at the upper ends of the braces to the upper rail. The braces are pivotable and slidably in their upper and lower ends to allow the first wall to slide under the base and to allow each section of the wall to pivot (see figure 2-4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735